McLaughlin, J. (concurring):
I concur in the- opinion of Mr. Justice Ingraham in so far as he holds that the order canceling the judgment should be reversed and the judgment reinstated. I do not concur with him, however, that the order canceling the undertaking on appeal should be vacated. The petitioners as attorneys had a lien upon the judgment for their services and disbursements, and the judgment could not be satisfied until that had been paid. I do not think, however, that they had *644\ ' " ' a lien upon the undertaking. It was not given to secure the payment of" their claim. The parties to this action had the right to cancel it if they saw fit.
Houghton, J., concurred.
Order reversed, with ten dollars costs and disbursements to appellants, judgment reinstated and order directed as stated in opinion; Settle order on notice.